DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8-12 and 15-19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-5, 8-12 and 15-19 of copending Application No. 16/582716 in view of Yang et al. US2018/0107226. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection.


Claim
Application # 16/681366 (Instant Application)
Claim
Application # 16/582716
1
A method for controlling a robotic device based on observed object locations, comprising:
1
A method for controlling a robotic device based on observed object locations, comprising:
1
observing objects in an environment; 

1
observing objects in an environment;
1
generating a probability distribution for locations of the observed objects;
1
generating a probability distribution for locations of the observed objects;
1
and controlling the robotic device to perform an action when an object is at a location in the environment with a location probability that is less than a threshold.  

1
and controlling the robotic device to perform an action in the environment based on the generated probability distribution.



The difference between the instant application and application # 16/582716 is that the instant application claims controlling the robotic device to perform an action when an object is at 
Yang teaches controlling the robotic device to perform an action when an object is at a location in the environment with a location probability that is less than a threshold instead of just performing an action without the use of a threshold (Yang, Paragraph [0039], the action of the robot will change dependent on the threshold value of the location probability of an obstacle on the map)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Yang into Application # 16/582716 because by utilizing the probability distribution map and thresholding to guide the robot will provide the robot means to navigate utilizing more data of the probability distribution map.


Claim 2-5 of the instant application is equivalent in scope with Claims 2-5 of Application 16/582716.

Claims 8-12 of the instant application is equivalent in scope with Claims 8-12 of Application 16/582716.

Claims 15-19 of the instant application is equivalent in scope with Claims 15-19 of Application 16/582716.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aghamohammadi et al. US2017/0157769 hereinafter referred to as Aghamohammadi in view of Yang et al. US2018/0107226 hereinafter referred to as Yang. 

As per Claim 1, Aghamohammadi teaches a method for controlling a robotic device based on observed object locations, comprising: 
observing objects in an environment; (Aghamohammadi, Paragraph [0058], [0061], producing an environment map based on voxel occupancy probability distribution at a time step, every time step)
generating a probability distribution for locations of the observed objects; and (Aghamohammadi, Paragraph [0058], [0061], producing an environment map based on voxel occupancy probability distribution at a time step, every time step)
controlling the robotic device (Aghamohammadi, Paragraph [0022], the 3D map is used for planning a route/navigation for a robot)
	Aghamohammadi does not explicitly teach controlling the robotic device to perform an action when an object is at a location in the environment with a location probability that is less than a threshold. 
	Yang teaches controlling the robotic device to perform an action when an object is at a location in the environment with a location probability that is less than a threshold. (Yang, Paragraph [0039], the action of the robot will change dependent on the threshold value of the location probability of an obstacle on the map)

	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 1.

As per Claim 2, Aghamohammadi in view of Yang teaches the method of claim 1, further comprising observing the objects over a period of time. (Aghamohammadi, Paragraph [0058], [0061], producing an environment map based on voxel occupancy probability distribution at a time step, every time step. The probability map is updated, Paragraph [0055])  
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 3, Aghamohammadi in view of Yang teaches the method of claim 2, further comprising estimating a continuous distribution using the observations of the objects over the period of time.  (Aghamohammadi, Paragraph [0058], [0061], producing an environment map based on voxel occupancy probability distribution at a time step, every time step. The probability map is updated, Paragraph [0055. The distribution is in a continuous range, Paragraph [0005])  
The rationale applied to the rejection of claim 2 has been incorporated herein.


As per Claim 4, Aghamohammadi in view of Yang teaches the method of claim 3, in which the probability distribution is based on the continuous distribution.  (Aghamohammadi, Paragraph [0058], [0061], producing an environment map based on voxel occupancy probability distribution at a time step, every time step. The probability map is updated, Paragraph [0055. The distribution is in a continuous range, Paragraph [0005])  
The rationale applied to the rejection of claim 3 has been incorporated herein.


As per Claim 5, Aghamohammadi in view of Yang teaches the method of claim 1, further comprising: generating a cost map from the probability distribution; overlaying the cost map on the environment; and controlling the robotic device based on the cost map.  (Aghamohammadi, Paragraph [0089], plans the path and maps based on the cost function. Cost function computed based on the probability distribution function as seen in Paragraph [0009])
The rationale applied to the rejection of claim 3 has been incorporated herein.

As per Claim 8, Claim 8 claims an apparatus for controlling a robotic device performing the method as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claims 9-12, Claim 9-12 claims the same limitation as Claims 2-5 respectively and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claims 2-5 respectively.

As per Claim 15, Claim 15 claims a non-transitory computer-readable medium having program code recorded thereon for controlling a robotic device performing the method as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claims 16-19, Claim 16-19 claims the same limitation as Claims 2-5 respectively and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claims 2-5 respectively.


Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aghamohammadi US2017/0157769 hereinafter referred to as Aghamohammadi in view of Yang et al. US2018/0107226 hereinafter referred to as Yang as applied to Claims 5, 1, 12, 8, and 19 respectively and further in view of Vu et al. US2007/0192910 hereinafter referred to as Vu.

As per Claim 6, Aghamohammadi in view of Yang teaches the method of claim 5, 
Aghamohammadi in view of Yang does not explicitly teach in which the action comprising at least one of providing assistance to the object, contacting emergency services, or a combination thereof. 
Vu teaches in which the action comprising at least one of providing assistance to the object, contacting emergency services, or a combination thereof. (Vu, Paragraph [0245], robot may contact emergency services)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Vu into Aghamohammadi in view of Yang because by providing a purpose to the robot of Aghamohammadi such as assist a human by contacting emergency services will increase the utility of the robot.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 6.

As per Claim 7, Aghamohammadi in view of Yang teaches the method of claim 1,
Aghamohammadi in view of Yang teaches does not explicitly teach in which the object is a human. 
Vu teaches in which the object is a human. (Vu, Paragraph [0058], [0245], robot navigation seeking human)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Vu into Aghamohammadi in view of Yang because by providing a purpose to the robot of Aghamohammadi such as assist a human by contacting emergency services will increase the utility of the robot.


As per Claims 13-14, Claims 13-14 claims the same limitation as Claims 6-7 respectively and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claims 6-7 respectively.

As per Claim 20, Claim 20 claims the same limitation as Claim 6 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MING Y HON/Primary Examiner, Art Unit 2666